DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
This Action is in response to the Amendment filed June 17, 2021.
In view of the Amendment, the objection to the drawings, as set forth in the Office Action dated 03/18/2021, is withdrawn.
Claims 14-15 are amended.
Claims 21-25 are added.
Claims 10-15 and 21-25 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-10 regarding the rejection of the claims by Kirson, filed 06/17/2021, have been fully considered and are persuasive.  The rejections of claims 10-15 under 35 USC 102 as being anticipated by Kirson have been withdrawn. 
Applicant's arguments filed 06/17/2021, regarding the rejection of the claims by Palti, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that preferred embodiments of transducer arrays covered by claim 10 are illustrated in Figs 4A and 4B, the scope of claim 10, as written, is much broader than the illustrations of Figs. 4A and 4B of the instant application. Under the broadest reasonable interpretation, the hat of Palti is a flexible .  
    
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2011/0137229 to Palti et al. (hereinafter referred to as “Palti”).

    PNG
    media_image1.png
    352
    518
    media_image1.png
    Greyscale
having a first arm with a length of at least 6 cm in a first direction and a second arm with a length of at least 6 cm in a second direction, wherein the second direction is between 65° and 115° away from the first direction (e.g., Fig. 14, the first arm is to the left of generator 210 and the second arm is to the right of generator 210 where the directions of the arms intersect within the recited range); a first plurality of capacitively coupled electrode elements positioned on the inner side of the first arm of the flexible backing (e.g., paragraph [0031]: each of the electrodes has a surface configured to facilitate capacitive coupling of an electric field into the patient’s body and [0098]: Fig. 6 – electrodes A and E and Fig. 7- electrodes/boxes on either side of tumor 103), wherein each of the first plurality of capacitively coupled electrode elements has a conductive plate with a dielectric layer disposed thereon that faces inward (e.g., paragraph [0095]: isolects/electrode element consist of a conductor in contact with a dielectric); a second plurality of capacitively coupled electrode elements positioned on the inner side of the second arm of the flexible backing (e.g., paragraphs [0031]: each of the electrodes has a surface configured to facilitate capacitive coupling of an electric filed into the patient’s body and [0098]: Fig. 7, conductor 230 and dielectric 310), wherein each of the second plurality of capacitively coupled electrode elements 
With respect to claims 21 and 23, as shown in Fig.14, the apparatus of claim 10 has a flexible backing (hat) with “no electrode elements positioned thereon other than” or “all electrode elements positioned thereon” where the first plurality of electrode elements is positioned on the first arm (230) and the second plurality of electrodes is positioned on the second arm (230) and at least two electrodes are positioned on each arm (e.g., paragraphs [0098], [0133] and [0136]). The Examiner notes that Applicant’s support for the language of claim 21 and the language of claim 23 is garnered from the illustrations as the specification does not mention precluding additional electrode elements, or, recite that all the electrode elements are located on the flexible backing. The illustration of Palti shows two arms and does not mention any other arms in its description of Fig. 14; thus, claim 14 anticipates claims 21 and 23. Figs. 6-7 show two electrodes on each arm.
s. That is, each arm has at least 2 electrode elements as shown in Figs. 6-7. Since a line is formed of two points, the at least 2 electrodes of Palti would be in a substantially straight line.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palti in view of US Patent Application Publication No. 2015/0094557 to Hsu et al. (hereinafter referred to as “Hsu”).
With respect to claim 11, Palti differs from the claimed invention in that it discloses in general that hat 500 includes a predetermined number of insulated St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, Palti discloses that each arm could have more than one electrodes; Hsu teaches that three electrodes on a single arm is a known engineering expedient in the medical stimulation arts; and the courts have held that a duplication of additional working parts in the absence of criticality only involves routing . 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Palti as applied to claims 10 and 21 above, and further in view of Colvin.
With respect to claim 12, Palti discloses the apparatus of claim 10, but does not expressly disclose that the second direction is between 80° and 100° away from the first direction. However, Colvin in a related art, teaches that an apparatus with two arms, where each arm has a plurality of electrodes, and the arms are between 80° and 100° apart in order to treat chronic head pain (e.g., Fig. 6 of Colvin). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of the arms of the electrodes being separated between 80° and 100° apart in view of the teachings of Colvin. Consequently, one of ordinary skill in the art would have modified the apparatus of Colvin so that the arms are separated between 80° and 100° apart as taught by Colvin, and because the combination would have yielded the predictable result of a patch with two arms and each arm having a plurality of electrodes that treats head pain.
As to claim 13, Palti discloses the apparatus of claim 10, but does not expressly disclose that the second direction is 90° away from the first direction. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus as taught by Palti to have the separation between 80° and 100° apart in view of the teachings of Colvin as discussed above.  With respect to the 90° feature, one of ordinary skill in the art would have modified Palti to be 90° apart, since it . 

Claim 14-15, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Palti.
As to claims 14-15, Palti discloses the apparatus of claim 10, wherein the first (second) plurality of capacitively coupled electrodes are all wired together (e.g., paragraph [0099]: electrodes A, E are wired in series with target tissue C). One of ordinary skill in the art would have recognized the benefit of wiring the capacitively coupled electrodes together in view of the teachings of Palti. Accordingly, in order to provide electric fields on each side of the head to treat a tumor, one of ordinary skill in the art would have modified Palti so that each arm has electrode elements wired together as taught by Palti.
With respect to claims 22 and 24-25, Palti discloses the apparatus of claims 21, 23 and 10, but does not expressly disclose that the first plurality of electrode elements positioned on the first arm are all positioned in a first substantially straight line and the second plurality of electrode elements positioned on the second are all positioned in a second substantially straight line. However, as discussed above, each arm of Palti has s. That is, each arm has at least 2 electrode elements. Since a line is formed of two points, the at least 2 electrodes of Palti would be in a substantially straight line. Accordingly, when the apparatus of Palti has each arm with two electrode elements, the electrode elements of each arm would be in a substantially straight line by definition.
While the Examiner believes that Palti anticipates these claims, one of ordinary skill in the art would have recognized that the two electrodes disclosed in Figs. 6-7 of Palti are positioned in a substantially straight line, and that, duplication, for a second arm, would have been obvious to one of ordinary skill in the art since it is a known engineering expedient for forming electric fields over skin tumors as taught by Palti and the courts have held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2021/0077800 discloses multiple patches containing at least two insulated electrodes (e.g., paragraphs [0045] and [0083]) where the flexible backing (patches and wires 5) have a plurality of electrode elements in two arms (insulated electrodes 3 at the bottom of Fig. 2 and insulated electrodes 3 at the top of Fig.2) where the directions of the arms intersect within the recited angle range. This patent document also anticipates claim 10.

US Patent Application Publication No. 2009/0076366 to Palti discloses an electrode array 10 on a flexible backing where the flexible backing is configured for affixation to a person’s head (see Figs. 1-2 and paragraph [0011]: flex circuit and [0020]: Fig. 5, flexible backing) has at least two arms (arm to which arrow 24 is pointed to and an arm at the bottom and/or top of arm 24) where each arm has three electrode elements (e.g., paragraph [0010]) and the directions of the arms intersect within the recited angle range. 

Applicant’s amendment necessitated the new ground of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.